DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PG. Pub. 2011/0014423) in view Kobuke et al. (US PG. Pub. 2018/0134613)

Regarding claim 1 – Yeh teaches a glass ceramic sintered body (fig. 1. 100 [Abstract & 0020] Yeh states, “The optoelectronic device substrate is formed by sintering a ceramic powder…ceramic substrate 100”) comprising crystallized glass ([paragraph 0012] Yeh states, “a first crystalline phase of zircon”; zircon (ZrSiO4) includes a silicate (SiO4) and is considered a glass), an alumina filler ([Abstract] Yeh states, “alumina”), and silica ([Abstract] Yeh states, “silicon dioxide”; silicon dioxide (SiO2) is equivalent to silica),
wherein the content of the crystallized glass is 60 mass% to 85 mass% ([Abstract] Yeh states, “4 to 97 wt % (weight percent) of zircon”; weight = mass * gravity (9.8 N/kg on Earth), therefore weight is linearly proportional to that of mass and can be considered to be equivalent in regards to percentage amounts),
the content of the alumina filler is 20 mass% to 50.1 mass% in terms of Al2O3 ([Abstract] Yeh states, “0 to 80 wt % of alumina”), and
the content of the silica is 0.2 mass% to 4.9 mass% in terms of SiO2 ([Abstract] Yeh states, “0 to 60 wt % of silicon dioxide”).
 	Yeh does not teach the crystallized glass has a deposit of a diopside type oxide crystal phase containing at least Mg, Ca and Si.
	Kobuke teaches a glass ceramic sintered body (fig. 1, 101 [paragraph 0035] Kobuke states, “glass ceramic wiring board 101…glass ceramic sintered compact 1”) wherein the crystallized glass ([paragraph 0040] Kobuke states, “the glass component is crystallized glass”) has a deposit of a diopside type oxide crystal phase ([paragraph 0040] Kobuke states, “the glass component is crystallized glass on which is deposited a diopside oxide crystal phase comprising at least Mg, Ca and Si”) containing at least Mg, Ca and Si (see elements in compounds described above in paragraph 0040).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body comprising crystallized glass as taught by Yeh with the crystallized glass has a deposit of a diopside type oxide crystal phase containing Mg, Ca and Si as taught by Kobuke because Kobuke states, “A glass component such as this having a diopside crystal phase as the main phase reduces dielectric loss of the ceramic sintered compact in the high-frequency region… a diopside crystal phase represented by CaMgSi.sub.2O.sub.6 is deposited in the green sheets as a result of the baking, and a dense, low-loss glass ceramic sintered compact is produced” [paragraph 0047 & 0124].

Regarding claim 7 – Yeh in view of Kobuke teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Glass ceramic sintered compact and wiring board”) having an insulating base (1b [paragraph 0035] Kobuke states, “insulating layers 1a-1d”) and a wiring conductor (5 [paragraph 0035] Kobuke states, “conductor layers 5”), wherein the insulating base (1b) consists of the glass ceramic sintered body ([paragraph 0039] Kobuke states, “glass ceramic sintered compact 1”) according to claim 1.

Regarding claim 13 – Yeh teach a glass ceramic sintered body (fig. 1. 100 [Abstract & 0020] Yeh states, “The optoelectronic device substrate is formed by sintering a ceramic powder…ceramic substrate 100”) comprising crystallized glass ([paragraph 0012] Yeh states, “a first crystalline phase of zircon”; zircon (ZrSiO4) includes a silicate (SiO4) and is considered a glass), an alumina filler ([Abstract] Yeh states, “alumina”), and silica ([Abstract] Yeh states, “silicon dioxide”; silicon dioxide (SiO2) is equivalent to silica), wherein the content of the crystallized glass is 45 mass% to 85 mass% ([Abstract] Yeh states, “4 to 97 wt % (weight percent) of zircon”; weight = mass * gravity (9.8 N/kg on Earth), therefore weight is linearly proportional to that of mass and can be considered to be equivalent in regards to percentage amounts), the content of the alumina filler is 20 mass% to 33 mass% in terms of Al5O3 ([Abstract] Yeh states, “0 to 80 wt % of alumina”), and the content of the silica is 0.2 mass% to 4.9 mass% in terms of SiO2 ([Abstract] Yeh states, “0 to 60 wt % of silicon dioxide”).
 	Yeh does not teach the crystallized glass has a deposit of a diopside type oxide crystal phase containing at least Mg, Ca and Si.
 	Kobuke teaches a glass ceramic sintered body (fig. 1, 101 [paragraph 0035] Kobuke states, “glass ceramic wiring board 101…glass ceramic sintered compact 1”) wherein the crystallized glass ([paragraph 0040] Kobuke states, “the glass component is crystallized glass”) has a deposit of a diopside type oxide crystal phase ([paragraph 0040] Kobuke states, “the glass component is crystallized glass on which is deposited a diopside oxide crystal phase comprising at least Mg, Ca and Si”) containing at least Mg, Ca and Si (see elements in compounds described above in paragraph 0040).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body comprising crystallized glass as taught by Yeh with the crystallized glass has a deposit of a diopside type oxide crystal phase containing Mg, Ca and Si as taught by Kobuke because Kobuke states, “A glass component such as this having a diopside crystal phase as the main phase reduces dielectric loss of the ceramic sintered compact in the high-frequency region… a diopside crystal phase represented by CaMgSi.sub.2O.sub.6 is deposited in the green sheets as a result of the baking, and a dense, low-loss glass ceramic sintered compact is produced” [paragraph 0047 & 0124].

Regarding claim 14 – Yeh in view of Kobuke teach the glass ceramic sintered body according to claim 1, wherein the content of the alumina filler is 20 mass% to 33 mass% in terms of Al2O3 ([Abstract] Yeh states, “0 to 80 wt % of alumina”).

 	Claim(s) 3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. in view of Kobuke et al. as applied to claim 1 above, and further in view of Yano et al. (US PG. Pub. 2014/0206522).

Regarding claim 3 – Yeh in view of Kobuke teach the glass ceramic sintered body according to claim 1, but fails to teach further comprising at least one selected from the group consisting of titanium oxide, calcium titanate and strontium titanate.
 	Yano teaches a glass ceramic body ([title] Yano states, “Glass-Ceramics Composite Material”) comprising at least one selected from the group consisting of titanium oxide ([paragraph 0055] Yano states, “the glass phase may contain a crystal nucleating agent (for example, zirconium oxide (ZrO.sub.2), titanium oxide (TiO.sub.2)”), calcium titanate and strontium titanate.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body having crystallized glass, alumina filler and silica in particular amounts as taught by Yeh in view of Kobuke with the inclusion of titanium oxide as taught by Yano because Yano states, “for the purpose of promotion and/or stabilization of the precipitation of the crystal phase from the glass phase, oxide fillers, such as titanium oxide (TiO.sub.2), zirconium oxide (ZrO.sub.2), cordierite, and spinel (MgAl.sub.2O.sub.4), may be used” [paragraph 0112].

Regarding claim 5 – Yeh in view of Kobuke teach the glass ceramic sintered body according to claim 1, but fails to teach further comprising at least one of titanium oxide and calcium titanate.
 	Yano teaches a glass ceramic body ([title] Yano states, “Glass-Ceramics Composite Material”) comprising at least one of titanium oxide ([paragraph 0055] Yano states, “the glass phase may contain a crystal nucleating agent (for example, zirconium oxide (ZrO.sub.2), titanium oxide (TiO.sub.2)”) and calcium titanate.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the glass ceramic sintered body having crystallized glass, alumina filler and silica in particular amounts as taught by Yeh in view of Kobuke with the inclusion of titanium oxide as taught by Yano because Yano states, “for the purpose of promotion and/or stabilization of the precipitation of the crystal phase from the glass phase, oxide fillers, such as titanium oxide (TiO.sub.2), zirconium oxide (ZrO.sub.2), cordierite, and spinel (MgAl.sub.2O.sub.4), may be used” [paragraph 0112].

Regarding claim 9 – Yeh in view of Kobuke and Yano teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Glass ceramic sintered compact and wiring board”) having an insulating base (1b [paragraph 0035] Kobuke states, “insulating layers 1a-1d”) and a wiring conductor (5 [paragraph 0035] Kobuke states, “conductor layers 5”), wherein the insulating base (1b) consists of the glass ceramic sintered body ([paragraph 0039] Kobuke states, “glass ceramic sintered compact 1”) according to claim 3.

Regarding claim 11 – Yeh in view of Kobuke and Yano teach a wiring substrate (Kobuke; fig. 1 [title] Kobuke states, “Glass ceramic sintered compact and wiring board”) having an insulating base (1b [paragraph 0035] Kobuke states, “insulating layers 1a-1d”) and a wiring conductor (5 [paragraph 0035] Kobuke states, “conductor layers 5”), wherein the insulating base (1b) consists of the glass ceramic sintered body ([paragraph 0039] Kobuke states, “glass ceramic sintered compact 1”) according to claim 5.

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed 9/29/2022, with respect to the rejection(s) of claim(s) 1 and 13 under Yeh et al. in view of Kobuke et al. (US PG. Pub. 2016/0088729 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh et al. in view of Kobuke et al. (US PG. Pub. 2018/0134613).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Terashi et al. (US PG. Pub. 2002/0098965) discloses ceramics and method of preparing the same.
Terashi et al. (US PG. Pub. 6232251) discloses dielectric ceramics.
Kanada et al. (US PG. Pub. 2010/0151217) discloses an electronic part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847